Exhibit 21.1 ALLIANCE HEALTHCARE SERVICES, INC SIGNIFICANT SUBSIDIARIES The following table shows all direct and indirect subsidiaries of the registrant except (1) subsidiaries which, considered in the aggregate as a single subsidiary, do not constitute a significant subsidiary, and (2) certain consolidated wholly-owned multiple subsidiaries carrying on the same line of business, as to which certain summary information appears below. State of Incorporation Alliance Oncology, LLC Delaware 2 wholly-owned subsidiaries operating in the provision of oncology services in the U.S. Alliance Healthcare Interventional Partners, LLC Delaware Alliance-HNI, LLC Michigan New England Molecular Imaging, LLC New Hampshire North Alabama Cancer Care Organization, LLC Alabama
